DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ALEXANDER PERKINS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-3137

                          [February 27, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 50-2000-CF-003838-AXXX-MB.

   Alexander Perkins, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.